UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2086


JEROME SEGAL; PETER ROEMER; MICHAEL HODGE,

                    Plaintiffs - Appellants,

             v.

MARYLAND STATE BOARD OF ELECTIONS; LINDA LAMONE, State
Administrator,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George Jarrod Hazel, District Judge. (1:18-cv-02731-GJH)


Submitted: October 5, 2018                                    Decided: October 11, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jerome Segal, Peter Roemer, Michael Hodge, Appellants Pro Se. Julia Doyle Bernhardt,
Andrea William Trento, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerome Segal, Peter Roemer, and Michael Hodge appeal the district court’s order

denying their motion for a preliminary injunction, in which they sought to have Segal

placed on the ballot in Maryland’s upcoming general election. We review the denial of a

preliminary injunction for an abuse of discretion. Dewhurst v. Century Aluminum Co.,

649 F.3d 287, 290 (4th Cir. 2011). We have reviewed the record and conclude that the

district court did not abuse its discretion in denying the motion. See S.C. Green Party v.

S.C. State Election Comm’n, 612 F.3d 752, 756-60 (4th Cir. 2010) (rejecting First

Amendment challenge to South Carolina’s sore-loser statute); Backus v. Spears, 677 F.2d

397, 399-400 (4th Cir. 1982) (same). Accordingly, we affirm the district court’s order.

Segal v. Md. State Bd. of Elections, No. 1:18-cv-02731-GJH (D. Md. Sept. 18, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2